Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group 1, claims 1-7 in the reply filed on 26 October 2021 is acknowledged.  The traversal is on the ground(s) that there is no evidence to show that the claimed product can be used as the office action alleges and the office action provides no examples in support of the conclusion.  This is not found persuasive because the Examiner has provided an example that the product as claimed can be used in a materially different process, for example, coating a non-metal surface and without the presence of a binder. According to MPEP 806.05(h), the burden is on the Examiner or provide an example, but the example need not be documented. If the applicant either proves or provides a convincing argument that the alternative uses suggested by the examiner cannot be accomplished, then the burden is on the examiner to support a viable alternative or withdrawn the requirement. In the instant case applicant has not proved or provided a convincing argument that the alternative uses suggested by the examiner cannot be accomplished. The requirement is still deemed proper and is therefore made FINAL.
Group 2, Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 5 recites that one or more hydroxyl groups are bonded to one or more of other functional groups. The claim recitation is not clear. Does applicant intend that the H of the hydroxyl group in the CD substituted by the other functional groups is used to make the claimed composition? Applicant may consider rewording the recitation that the CD used is one that is substituted with the said functional groups. This also applies to claim 6.
Claim 7 recites alpha and/or gamma CD bonded to the hydroxyl of the beta-CD form a network within a basal matrix of a coating on a substrate. This indicates that the CD network is bonded to the coating on a substrate through the beta-CD. If this is the case then where is the graphene nanosheet? Or is the beta-CD present directly on the layer of the graphene nanosheet and the alpha and/or gamma CD’s bonded to the beta-CD wherein the network of the CD’s as a whole is on the graphene nanosheet? It is not clear what applicant is claiming. The claim is examined as a composition wherein the beta-CD is present directly on the layer of the graphene nanosheet and the alpha and/or gamma CD’s bonded to the beta-CD wherein the network of the CD’s as a whole is on the graphene nanosheet.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al (ACS Nano, 2010, 4(7), 4001-4010).
Guo et al teaches a composition comprising graphene nanosheets and beta-cyclodextrin (page 4008, left col., middle of the para; right col., last para). The CD molecules were present on the surface of the graphene nanosheets (page 4004, right col., first para, as in claims 1-2 and 4). According to Guo, the CD molecules form strong hydrogen bonding and could prevent coalescence and aggregation of the graphene nanosheets (page 4004, right col., first para). In order for this to happen, the CD’s must encapsulate the graphene nanosheet by covering > 90% of the graphene monolayer as in claim 3.
Therefore, Guo et al anticipates claims 1-4. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (ACS Nano, 2010, 4(7), 4001-4010) in view of Liu et al (Chemical Engineering Journal 2014, 257, 299-308).
Guo’s teachings are set forth above. In addition to the above Guo teaches graphene nanosheets (GN’s) produced via chemical reduction method have some oxygen containing groups, like OH that continue to form strong hydrogen bonding with CD’s (page 4004, right col., first paragraph). Guo does not teach the use of beta-CD’s having the functional groups as in claim 5 and their bonding to the graphene nanosheets as in claim 6.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make the composition wherein the beta-CD has the acrylic and the other substitutions is present on the surface of graphene as in claim 5.
One of ordinary skill in the art would be motivated to make the claimed graphene/beta-CD compositions as in claim 5 in order to look for new compositions for the applications in the areas taught by Liu (page 4001, Introduction). Liu also suggests that if graphene nanosheets are modified with CD’s, it is possible to obtain new materials simultaneously possessing the unique properties of both (page 4002; left col., first full paragraph). The artisan would also make the composition wherein the groups bonded to the hydroxyl of the CD is covalently bonded to the graphene nanosheet (as in claim 6) in order to obtain compositions that would have the CD’s bonded strongly to the graphene nanosheet (in addition to the OH hydrogen bonding). This would result in highly stable compositions for all the applications taught by Liu. The artisan would also substitute the other functional groups as in claim 5 in order to look for CD derivatives that bond strongly to the graphene nanosheets.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (ACS Nano, 2010, 4(7), 4001-4010).

However, Guo teaches that alpha- and gamma-CD’s were also used for preparing stable CD-GN compositions. These compositions exhibited excellent stability (page 4002, right col., second full paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make the composition wherein the beta-CD has the acrylic and the other substitutions is present on the surface of graphene as in claim 5.
One of ordinary skill in the art would be motivated to make the claimed graphene/beta CD composition further comprising one or more additional alpha and/or gamma CD bonded to the OH of the beta-CD to form a network as in claim 7, since alpha-, beta- and gamma- CD’s form stable compositions individually with graphene according to Guo.
One of ordinary skill in the art would be motivated to make the composition as in claim 7 since having one or more alpha and/or gamma CD’s bonded to the OH of beta-CD to form a interpenetrating network will strengthen the composition even further. The artisan would be motivated to make the claimed composition in order to look for compositions that have interesting characteristics for binding various molecules and for the other application as taught by Guo (page 4002, left col., first full paragraph; page 4001, Introduction). 




Conclusion
1. Elected claims 1-7 (Group 1) are rejected.
2. Claims 8-20 (Group 2) have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/            Primary Examiner, Art Unit 1623